Citation Nr: 1013343	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-16 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for posttraumatice 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for a seizure disorder. 

5.  Entitlement to service connection for miscarriage due to 
anthrax injection.

6.  Entitlement to service connection for an upper 
respiratory disorder.  

7.  Entitlement to service connection for rash on hands, legs 
and neck.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for right foot Achilles 
tendonitis.

10.  Entitlement to a rating in excess of 10 percent for left 
foot Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother and her therapist.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ACDUTRA) from June 1987 to October 1987 and on 
active duty from January 1991 to June 1991 (she had 
additional periods of ACDUTRA with the Army National Guard).  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  At the 
Travel Board hearing, the Veteran requested, and was granted, 
a 90 day abeyance period for submission of additional 
evidence.  Additional evidence has been received with a 
waiver of initial Agency of Jurisdiction (AOJ) consideration.

The issues of service connection for PTSD, a bipolar 
disorder, a seizure disorder, miscarriage (claimed as due to 
anthrax injection), an upper respiratory disorder, a rash on 
hands, legs and neck, pes planus, and right foot Achilles 
tendonitis, ad entitlement to an increased rating for left 
foot Achilles tendonitis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


FINDING OF FACT

On the record at the September 2009 hearing as well as in a 
September 2009 written communication, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew her appeal seeking service connection for a 
bilateral eye disorder; there are no questions of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

As the appellant has withdrawn her appeal in the matter, the 
Board has no further jurisdiction in the matter of service 
connection for a bilateral eye disorder.  38 U.S.C.A. 
§§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the September 1, 2009 hearing before the undersigned the 
Veteran indicated (as the transcript of the hearing shows) 
that she was withdrawing her appeal in the matter of service 
connection for a bilateral eye disorder.  Moreover, at the 
hearing, she executed and submitted a written statement 
withdrawing her appeal in the matter of service connection 
for a bilateral eye disorder.  

The appellant has withdrawn her appeal in the matter of 
service connection for a bilateral eye disorder.  Hence, 
there remains no allegation of error of fact or law as to 
such issue for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review an appeal in this 
matter, and it must be dismissed.


ORDER

The appeal seeking service connection for a bilateral eye 
disorder is dismissed.


REMAND

The Veteran's psychiatric symptoms have been variously 
diagnosed, to include as PTSD, major depression and bipolar 
disorder.  However, the diagnosis of PTSD is based on 
unverified stressors that the Veteran alleges occurred in 
service.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrence described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996) (an opinion by a mental health professional based 
on a postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence of a diagnosis of PTSD is insufficient to establish 
that the PTSD is service related, so as to substantiate a 
claim of service connection.

The Veteran claims that her variously diagnosed psychiatric 
disorder has resulted from stressor events, including sexual 
trauma, during her active duty service.  Specifically, she 
has identified her stressors as including being forced to 
perform sexual acts by her squad leader and to handle dead 
bodies on assignment to a graves registration detail.  

At least one of the Veteran's alleged stressor events 
(handling dead bodies when she was assigned to graves 
registration detail) is clearly verifiable (if it occurred, 
if not it places her credibility in question).  This duty 
assignment appears inconsistent with her military specialty 
listed on her DD Form-214 (administration specialist and 
patient administration specialist) (and with other 
information in the record indicating she was a clerk).  
Although the RO has attempted to secure her service personnel 
records, such records are associated with the claims file, 
and the development for these records does not appear to have 
been exhaustive.  As clarification of the Veteran's duty 
assignments (i.e., whether she was with a unit assigned to 
graves registration) is critical to the matter at hand, 
exhaustive development in this matter (to include securing 
her complete service personnel file) is necessary.  It 
possible it should also be ascertained under what 
circumstances a service person would have been assigned 
duties outside their specialty (and whether such 
circumstances existed when the Veteran served on active duty 
in Southwest Asia).

A September 2009 statement from one of the Veteran's 
employers notes that she began her employment with them in 
December 1991 and, by the middle of February 1992 had become 
a problematic employee, with her employment terminated in 
March 1992 because she was verbally abusive toward a client 
and insubordinate with her site supervisor.  

In connection with VA mental health treatment in May 2005, 
the Veteran recalled seeing a therapist for ten sessions in 
1991.  In addition, her mother has testified that the Veteran 
received medical treatment in 1992, after her return from 
active duty service.  The evidence also shows that she 
receives ongoing VA medical treatment.  VA has notice of the 
existence of additional likely pertinent private and VA 
records; such records are constructively of record and must 
be secured and associated with the claims files.

The Veteran was afforded a VA psychiatric evaluation in 
October 2006, when bipolar disorder was diagnosed.  The 
examiner noted that the criteria for PTSD were not met, but 
did not provide an opinion as to the etiology of the bipolar 
disorder.  May 2005 VA records show a diagnostic impression 
indicating that the Veteran's psychosis appeared to be tied 
to her seizure disorder; her mood problems and anxiety seemed 
to be long-standing problems; and that her major depression 
diagnosis should be changed to bipolar disorder if another 
manic episode occurred.  Thus, the nature and etiology of the 
Veteran's psychiatric disability are unclear.  Given the 
evidence of her employment difficulties shortly upon release 
from active duty service in 1991, the "low threshold" 
standard as to when a VA examination or nexus opinion is 
necessary outlined by the U.S. Court of Appeals for Veterans 
Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
is met, and a VA examination is warranted.

Although the Veteran was afforded VA examinations in October 
2006 with respect to her claims for service connection for an 
upper respiratory disorder and a rash on the hands, legs and 
neck, the examiner did not provide an opinion with regarding 
the etiology of her allergic rhinitis; active atopic dermatis 
or eczema was not found.  Given the Veteran's complaints of 
continuing respiratory problems and skin rash, another 
examination to ascertain the presence (and if so the likely 
etiology) of a chronic skin rash or respiratory disability is 
necessary.  

Regarding the claim seeking an increased rating for left foot 
Achilles tendonitis, the most recent VA examination was in 
October 2006.  At her September 2009 Travel Board hearing, 
the Veteran testified that her foot disability has become 
worse and is causing secondary right foot disability.  
Accordingly, another examination is necessary.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (an examination is 
necessary where a Veteran alleges worsening, and the most 
recent VA examination was two years prior).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Hence, medical opinions regarding the etiology of 
any right foot disorder and whether the Veteran's bilateral 
pes planus (which was noted as a mild and congenital in 
nature on VA examination in October 2006) worsened during 
service are necessary.

A November 2006 letter from the Social Security 
Administration (SSA) reflects that the Veteran has been found 
disabled because of affective disorder with bipolar disorder 
with psychosis and right temporal lobe epilepsy controlled 
with medication.  The record does not reflect that VA sought 
to secure copies of the Veteran's SSA records.  In Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992), the United States Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in the possession 
of SSA are constructively in possession of VA (see 38 C.F.R. 
§ 3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the Veteran under 
38 U.S.C.A. § 5107(a).  In Golz v. Shinseki, No.2009-7039 
(Fed. Cir. January 4, 2010) the Federal Circuit explained its 
interpretation of which SSA records must be obtained, noting 
that only relevant records must be secured and that not all 
medical records are relevant.  The Federal Circuit indicated: 
There must be specific reason to believe [the] records may 
give rise to pertinent information to conclude that they are 
relevant.  As medical records considered by SSA may contain 
information regarding the etiology of at least some of the 
disabilities at issue, the SSA records are potentially 
relevant, and must be secured.

Finally, while correspondence from the Veteran and her 
representative demonstrates they have actual knowledge of the 
types of evidence that may be considered to substantiate a 
claim of service connection for PTSD based on sexual assault 
under 38 C.F.R. § 3.304(f)(3), notice of such was not 
provided in the July 2005 VCAA notice letter.  As the matter 
is being remanded anyway, the RO will have an opportunity to 
correct this deficiency.

Consideration of the claims seeking service connection for a 
seizure disorder and miscarriage due to anthrax injection is 
deferred pending receipt of additional evidence identified by 
the Veteran and her mother as well as from the SSA, as such 
records may contain evidence pertinent to these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
Veteran informing her of the provisions of 
38 C.F.R. § 3.304(f) (3) describing the 
evidence that may be submitted to 
establish the occurrence of the alleged 
inservice personal and sexual assault.  
Specifically, she should be advised of the 
various ways in which personal and sexual 
assault may be corroborated.  

2.  The RO should ask the Veteran to 
identify the providers of any and all 
treatment and evaluations she has received 
for her claimed disabilities since her 
discharge from service and to provide any 
releases necessary for VA to secure 
records of any such private treatment.  
The RO should specifically obtain the 1991 
treatment records identified by the 
Veteran and the 1992 treatment records 
identified by her mother.  The RO should 
secure copies of complete clinical records 
from all identified sources (and 
specifically any pertinent VA records 
outstanding).  If any private provider 
does not respond to the RO's request for 
records, the Veteran should be so 
notified, and advised that ultimately it 
is her responsibility to ensure that such 
records are received.  

3.  The RO should secure for the record 
copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on her claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  The RO should 
review the records received from SSA, and 
arrange for any further development 
suggested by the information therein 
(e.g., if they identify any further 
pertinent treatment-providers, secure the 
records of such treatment).

4.  The RO should arrange for exhaustive 
development (to include securing a copy of 
the Veteran's entire service personnel 
file) to corroborate whether the Veteran 
was assigned to a graves registration 
detail.

5.  The RO should review the file, prepare 
a summary of the Veteran's stressors 
(capable of corroboration) along with 
dates provided, and based on such summary 
should seek from JSRRC corroborating 
information regarding the alleged 
stressors.  Specifically, if the record 
suggests that the Veteran's duties may 
have involved a graves registration detail 
(but does not actually corroborate such 
detail), development for corroborating 
information must be pursued to its logical 
conclusion.  

6.  The RO should then review the entire 
record, and make a formal finding as to 
whether there is credible corroborating 
evidence of an alleged stressor event(s) 
in service.

7.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of her psychiatric 
disability(ies).  The Veteran's claims 
file must be reviewed by the examining 
psychiatrist.  The RO must advise the 
examiner of which (if any) alleged 
stressor event(s) in service is/are 
corroborated. 

If a stressor event in service has been 
corroborated, the examiner should opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran has a diagnosis of PTSD based 
on the corroborated stressor event.

The examiner should also identify each 
psychiatric disability the Veteran is 
shown to have based on examination and 
review of the record.  For each Axis I 
diagnosis other than PTSD, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that such 
disability is etiologically related to the 
Veteran's service.

The examiner must explain the rationale 
for all opinions provided and should 
specifically comment on the May 2007 
supporting opinion (without detailed 
explanation) by a VA staff psychiatrist 
(indicating that the appellant has PTSD 
based on sexual trauma in service) and 
those offered in the statement and hearing 
testimony by the VA licensed clinical 
social worker.  

8.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
specialist to determine the presence, 
nature and likely etiology of any upper 
respiratory disorder, including allergic 
rhinitis.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on examination of 
the Veteran and review of the record the 
examiner should (a) identify (by medical 
diagnosis) any and each of the Veteran's 
respiratory diagnoses, and (b) opine as to 
each respiratory entity found 
(specifically including allergic rhinitis) 
whether such at least as likely as not (50 
percent or better probability) is related 
to the Veteran's service.  The examiner 
must explain the rationale for all 
opinions provided.

9.  The RO should arrange for the Veteran 
to be examined by an appropriate 
specialist to ascertain whether she has a 
chronic skin disability and, if so, its 
nature (medical diagnosis) and likely 
etiology.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Regarding each skin 
disability diagnosed, the examiner should 
provide an opinion as to whether such is 
at least as likely as not (50 percent or 
better probability) related to the 
Veteran's service, to include as related 
to the skin complaints noted therein.  The 
examiner must explain the rationale for 
all opinions provided.

10.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of her 
service-connected left foot Achilles 
tendonitis, and the nature and likely 
etiology of any additional disability of 
her feet.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on examination of 
the Veteran and review of her record, the 
examiner should describe in detail the 
current symptoms of the Veteran's left 
Achilles tendonitis (and their associated 
functional impairment).  In addition, the 
examiner should identify (by medical 
diagnosis) all of the veteran's further 
foot pathology, and opine regarding each 
entity diagnosed (to specifically include 
Achilles tendonitis and bilateral pes 
planus) whether such is, at least as 
likely as not, related to the Veteran's 
service, to include the complaints and 
findings noted therein or is secondary to 
(i.e., was caused or aggravated by) her 
service-connected left Achilles 
tendonitis.  The examiner must explain the 
rationale for all opinions provided.

11.  The RO should ensure that all 
development ordered above is completed, 
and then readjudicate the matters 
remaining on appeal.  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


